Citation Nr: 0217344	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-05 720	)	DATE
	)
	)





On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

 Entitlement to service connection for a left foot disorder.



ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  His claim comes before the Board of Veteran's 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefit sought on appeal.

Though not certified for appeal, the issue of entitlement to 
service connection for a right foot disorder is addressed in 
the REMAND, following the ORDER in this decision, for the 
following reasons.  In the October 2001 rating decision, the 
RO denied service connection for both the left foot and the 
right foot.  The veteran; however, initially only disagreed 
with the left foot denial, and the RO developed and issued a 
Statement of the Case (SOC) addressing only this issue.  In 
his VA Form 9, the veteran also asserted that he had a right 
heel problem which his doctor related to his left foot.   
The Board finds that this statement can be construed as a 
timely notice of disagreement (NOD) as it was received 
within a year of the October 2001 rating denial.  The RO has 
not issued an SOC addressing this matter.  Accordingly, the 
issue of entitlement to service connection for a right foot 
disorder will be remanded to allow the RO to review the case 
and prepare an SOC with respect to this issue. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim for service connection, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.  The veteran has been 
notified of the evidence he should obtain and which evidence 
VA would obtain.

2.  The record does not contain any medical or clinical 
evidence that shows that the veteran currently has a left 
foot disorder that is causally related to an incident of his 
active service.
	

CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub.L.No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See also 38 
C.F.R. § 3.159.

In the instant case, the Board finds that VA has complied 
with the duty to assist requirement of the VCAA by providing 
adequate notice to the veteran as to the evidence needed to 
substantiate his claim and by making satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  The Board notes that the discussions in 
the rating decision of October 2001, the statement of the 
case issued in April 2002, and various letters by the RO 
have informed the veteran of the information and evidence 
necessary to substantiate his claim.  In an initial letter 
dated in May 2001, the RO notified the veteran of the 
evidence he should obtain and which evidence the VA would 
obtain to prove his claims.  The RO sought to obtain post-
service medical records identified by the veteran by 
contacting the Indianapolis VA Medical Center, the facility 
identified by the veteran.  It was reported that they had no 
data on the veteran and he was advised  of this in the April 
statement of the case.  In addition, in a letter dated in 
May 2002, the RO asked veteran to sign and return an 
Authorization to Release Information form and provide the 
complete address of his treating physician, Dr. Kirk 
Holston.  He was asked to respond in 60 days.  The veteran 
did not respond to this request or the letter the RO sent to 
him in August 2002, when his appeal was being forwarded to 
the Board.  In the August letter he was advised that he had 
90 days or until the Board entered a decision to do a number 
of things, including submitting additional evidence.  The 
Board finds that the RO has informed the veteran of the 
information and evidence necessary to substantiate his claim 
and the notice requirements as set forth in the VCAA are 
satisfied.  See 38 U.S.C.A. § 5013A; 38 C.F.R. § 3.159(b) 
(West Supp. 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

The record contains service medical records and statements 
from the veteran.  For reasons set forth in more detail in 
the decision below, the Board finds that a VA examination to 
determine the etiology of the veteran's left foot disorder 
is not needed, see 38 C.F.R. § 3.159(c)(4), and that no 
further assistance to the veteran is required.  The Board 
thus finds that, with respect to the left foot disorder, 
further development of the record is not necessary and 
further advisement under 38 U.S.C.A. § 5103A is not 
required.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).  Disposition of 
the veteran's claim at the present time is appropriate.

The veteran claims that he currently has a left foot 
disorder that as a result of an injury in service.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(2002).  If a condition noted during service is not shown to 
have been chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).   For the showing 
of chronic disease or disability in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'  38 C.F.R. § 3.303(b) (2002).

The record in this case only contains medical reports in 
connection with in-service treatment received by the veteran 
concerning his left foot.  The service medical records 
establish that the veteran entered the service in sound 
condition.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2002).

Service medical records reveal that the veteran injured his 
left foot in July 1967.  The records indicate that a rotary 
mower had dropped on the veteran's left foot.  Physical 
examination revealed soft tissue swelling of the dorsal 
surface of the left foot and a scratch.  X-rays were 
negative for a fracture.  Rest and warm soaks were 
prescribed, and the veteran was returned to duty.  No 
further complaints or findings concerning the left foot were 
identified in service.  When seen several months later in 
October 1967, for a condition not pertinent to this appeal, 
it was noted that the veteran's past medical history and 
review of systems was not remarkable.  There were no 
complaints referable to a left foot problem.  The separation 
examination report dated in September 1967 contains no 
complaints or findings of a left foot condition or disorder 
and notes that on clinical evaluation the veteran's feet 
were within normal limits.

Following service separation, the record is negative for any 
evidence of treatment for a left foot condition.  The 
veteran indicated that he obtained post-service treatment at 
the VA Medical Center in Indianapolis, Indiana and from 
Doctor Kirk S. Holston, a podiatrist.  The RO attempted to 
obtain medical records in connection with this treatment.  
However, an Outpatient Visit Summary indicated that there 
was no data available from the Indianapolis VA Medical 
Center and the veteran was advised of this in the statement 
of the case.  In addition, RO asked the veteran to sign and 
return an Authorization to Release Information form and 
requested that the veteran provide the complete address of 
Doctor Holston.  However, as noted above, the veteran has 
not responded.  Accordingly, the record does not contain any 
medical evidence that the veteran currently suffers from a 
left foot disorder and the requests to obtain information 
from the veteran have not been successful.  

The only post-service evidence submitted by the veteran with 
respect to this issue consists of his own lay statements 
that he currently experiences pain in his left foot, and 
that this condition is the result of the injury sustained in 
service.  However, laypersons are not competent to render 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required).  A non-medical professional is only competent to 
report that since leaving service, he has had continuous 
pain.  However, he is not competent to diagnose his own 
disorder, or to state that the pain is linked to the in-
service incident.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (when the question involved does not lie 
within the range of common experience or special knowledge, 
then the opinions of witnesses skilled in that particular 
science, art, or trade to which the question relates are 
admissible in evidence).  Indeed, service connection 
generally requires both medical evidence of a current 
disability and medical evidence of a nexus or link between 
the claimed in-service disease or injury and the present 
disease or injury.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2002).  

In the instant case, the record contains medical evidence of 
a left foot injury in service without further complaints or 
findings. The veteran was initially seen with swelling 
following the injury in July 1967 with no X ray evidence of 
a fracture.  Rest and soaks were prescribed.  On his 
separation examination in September 1967 there were no 
complaints referable to the feet and clinical evaluation of 
the feet was normal.  In addition when seen in October 1967, 
for a condition not pertinent to this appeal, there were no 
foot complaints and his medical history was considered not 
remarkable.  In view of the evidence it appears that the 
injury in service resolved during service.  Subsequent to 
service there is no competent medical evidence of a current 
chronic left foot disorder or that the veteran's current 
complaints are linked to service.  The veteran has been 
advised of the need to submit or identify such evidence and 
has not responded. 

Pursuant to its duty to assist the veteran in developing the 
pertinent facts in a case, the VA may provide for the 
conduct of a medical examination when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA will 
consider a medical examination or opinion necessary when the 
record lacks sufficient medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability and establishes that the veteran 
suffered an injury in service, and indicates that the 
disability or symptoms may be associated with the veteran's 
military service.  Id.

In this case, the record lacks competent medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability of the left foot after service.  
Indeed, the veteran has not submitted any competent medical 
evidence showing a current disability.  As such, a VA 
examination or medical opinion is not "necessary."  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Indeed, in 
the absence of proof of a present disability, there is no 
valid claim presented.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992). The Board points out that the facts of this case 
are different than the facts in Charles v. Principi, No. 01-
1536 (U.S. Vet. App. Oct. 3, 2002), in which the Court held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence showed acoustic trauma in service and a 
current diagnosis of tinnitus.  In Charles, the Court 
emphasized that the veteran was competent to testify 
regarding the ringing in his ears since service because such 
condition was capable of lay observation.  Unlike tinnitus, 
however, an orthopedic disability is not capable of lay 
observation.  The Court has determined that pain, in the 
absence of an underlying and identifiable disorder, does not 
constitute a diagnosis.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Accordingly, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
left foot condition, and the appeal is denied.  As there is 
not an approximate balance of positive and negative 
evidence, the benefit-of-the-doubt standard does not apply.  
38 U.S.C.A. § 5107(b) (2002); see Ferguson v. Principi, 273 
F.3d 1072 (2001).  Accordingly, the appeal is denied.




ORDER

Service connection for a left foot disorder is denied.


REMAND

In an October 2001 rating decision, the RO denied service 
connection for a left foot condition and a right foot 
condition.  However, the veteran initially only disagreed 
with the left foot denial.  As a result, the RO issued a 
statement of the case (SOC) that only addressed the left 
foot.  In the veteran's VA Form 9, received in May 2002, 
within a year of the RO denial, he again raised the issue of 
the right foot.  The Board thus finds that the veteran's 
statement received in May 2002, can be construed as a timely 
notice of disagreement (NOD) as to a denial of service 
connection for the right foot.  However, the RO has not 
issued an SOC addressing that matter.   See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The failure to issue a SOC 
in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995); see also Archbold v. Brown, 9 
Vet. App. 124, 130 (1996).  

After the RO has been given the opportunity to cure such a 
defect, the claim will be returned to the Board only if the 
veteran perfects his appeal in a timely manner.  Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) ("absent an 
NOD, an SOC and a Form 1-9 [substantive appeal], the BVA was 
not required-indeed, it had no authority-to proceed to a 
decision") (citation omitted).  Thus, the RO should review 
the case, and prepare an SOC on the issue of entitlement to 
service connection for a right foot disorder.  In doing so, 
the RO should ensure that all duty to assist requirements 
are satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO should also inform the veteran of the requirements for 
submitting a timely substantive appeal following the SOC.

Therefore, in light of the foregoing, and in order to ensure 
that all due process procedures are met, this matter is 
hereby REMANDED to the RO for the following:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 38 C.F.R. 
§ 3.159.

2.  When the foregoing development has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted, the veteran 
should be furnished with a Statement of 
the Case addressing his claim for 
entitlement to service connection for a 
right foot disorder.  The veteran must 
also be afforded an opportunity to 
perfect an appeal of the RO's denial of 
this issue by submitting a substantive 
appeal in response thereto.  The RO 
should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of his 
claim following the issuance of the 
Statement of the Case unless he perfects 
his appeal.  If the veteran perfects his 
appeal, the case should be returned to 
the Board.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  

Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the veteran until he is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


